Purchase and Sale Of Working Wells Interests This Purchase and Sale Of Working Wells Interests Agreement (“Agreement”) between Domestic Energy Corporation, a Florida corporation, (“Seller”) and Westmont Resources, Inc., a Nevada corporation (“Buyer”) is effective this 4th day of February 2011. Whereas, Seller wishes to sell and Buyer wishes to buy those certain oil and natural gas wells numbering 92 and located in Scott and Morgan Counties, Tennessee. Intending to be legally bound, the parties agree as follows: 1. Purchase and Sale Property.Sellers agree to sell and assign to Buyer, and Buyer agrees to purchase from Sellers, working interests in certain oil and natural gas wells and other associated assets as found in Appendix A and any other assets which are part of the Sellers commercial enterprises conducting oil and natural gas production activities (the “Wells”). The working interest as described herein is the interest in the wells, down to the base of the Chattanooga Shale Formation, in and to the portion of the oil and gas leasehold estates as described and identified in Appedix A and further subject to the terms and conditions set out in the original oil and gas lease without warranty of any kind, either express or implied, unto Buyer. Seller is selling to Buyer the entire working interest in the portions of the leasehold estates described in Appendix A which equals seventy point one two five percent (70.125%) of the gross oil and gas sales generated. 2.Price: The purchase price shall consist of $200,000 in the form of Buyer’s promissory note, which shall bear interest at the rate of 8% per annum, and will be payable in 20 equal monthly installments of $10,000 Installment representing the entire unpaid principal and accrued interest. Payments will commence 3 months following the execution of the definitive agreement.Buyer’s promissory note to be secured by a security interest in favor of the Sellers in the Wells purchased. (b). All of Buyer’s interest in that gold mine and business identified as NorthStar Exploration Inc which represents an interest in gold and other mineral deposits located in British Columbia, Canada. 3.Closing: Closing of this purchase and sale shall be as soon as practicable after completion of the due diligence review provided by Paragraph 8(a), but not later than December 29, 2010. 1 4.Sellers’ Warranties.Sellers warrant that the Wells included in this Purchase and Sale agreement and all systems and equipment used in the wells current operations will at closing be complete, in full working order, and sufficient to carry out operations its current volume. Further Seller warrants that the wells are located, identified and bonded with the State of Tennessee. 5. Conditions.This Contract is subject to the following conditions, each of which shall be fulfilled or waived by December 29, 2010. (a) Buyer’s reasonable satisfaction with the condition of the Wells upon completion of a due diligence inspection; (b) Receipt of necessary or appropriate consents to the transfer from major creditors, contractors, licensors, partners, and/or other third parties upon whom operation of the Wells may be materially reliant; (d) Execution or ratification of this contract by the majority of shareholders and other interested parties of Seller and/or the Wells to the extent necessary. 6. Cooperation, Good Faith.The parties shall cooperate fully and in a timely manner to fulfill all conditions of, and to carry out the purchase and sale terms, provided by this MOU.Specifically, Sellers shall provide Buyer with full access to and adequate explanations of all of the Well’s contracts, books of account, other business records, technical and proprietary information, and any known material adverse factors pertaining to or affecting said business.Until closing, the Seller shall not make, solicit, or entertain any offer to purchase any of the Wells. 7.Confidentiality: All information that has been or will be exchanged between the parties prior to closing shall be considered as confidential and proprietary information, subject to the parties’ Confidentiality Agreement dated of this date. 8 Non disclosure.As consideration for having access to or receiving any Confidential Information, each party agrees it shall not disclose or disseminate, or permit any of its Affiliates, their employees, officers, directors or agents to disclose or disseminate at any time, the Confidential Information to any third party without the other’s prior written consent. Additionally, each party shall disclose Confidential Information, where necessary, only to its employees, officers, directors or agents on a need-to-know basis. In no event shall either Party indirectly disclose Confidential Information, without the express written approval of the other.This undertaking shall not apply to any Confidential Information which can be demonstrated by the recipient to have:(i) become publicly known thorough no action on the recipient’s part; (ii) been known by the recipient prior to receipt; (iii) been independently developed by the recipient; (iv) been approved for public release by the other’s written authorization; or (v) been required to be disclosed by law, or to a competent court, government or regulatory body having the right to same. 2 9. Return of Confidential Information.Upon the termination of this Agreement, or at either party’s request, the party in receipt of any Confidential Information shall deliver, within ten (10) business days to the disclosing party, all files, documents, computer programs and other media (and all copies and reproductions of any of the foregoing) in its possession and other media the extent same contain Confidential Information, or certify that all such Confidential Information has been destroyed. 10. Non-solicitation.Each party agrees it shall not solicit the employment, directly, or indirectly, of any of the other party’s employees or contractors during the period of any business discussions between the two parties and for a period of six months immediately thereafter, without the express written approval of the other. 11. No License or Representation.This Agreement does not require either party to disclose any Confidential Information.All Confidential Information shall remain the sole property of the party disclosing such information.No license to either party of any trademark, patent, copyright, or any other intellectual property right is either granted or implied by this Agreement or any disclosure hereunder.All Confidential Information disclosed by either party is on an AS IS basis, and no representation, warranty or assurance is made by them with respect to the completeness, accuracy, non-infringement of trademarks, patents, copyrights, trade secrets or any other intellectual property rights use by the other of any Confidential Information of the disclosure, and the use of such Confidential Information is at the recipients own risk. 12. Terms and Termination.This Agreement shall become effective on the date first set forth below and shall terminate upon the happening of the earlier of: (a) Written notice by either party to the other of its election, with cause, to terminate this Agreement; (b) In the event of ownership change as outlined above 13. Governing Law.This Agreement is governed by the laws of the State of Nevada.The parties hereby agree to the non-exclusive jurisdiction of the courts of the State of Nevada. 14. Injunctive Relief.The parties agree that disclosure or uses of Confidential Information contrary to this Agreement may cause the disclosing party irreparable harm, for which damages may not be adequate compensation.Therefore the parties agree that they may be entitled to equitable relief, including an injunction, in order to stop any breach or threatened breach of this Agreement. 3 15. Legal Fees. In the event that either party shall bring any action to enforce or protect any of its rights under this Agreement, the prevailing party shall be entitled to recover, in addition to its damages, its reasonable legal fees and costs (including those of in-house counsel) incurred in connection therewith. 16. Affiliates.For purposes of this Agreement, “Affiliate” means an entity controlled by, controlling, or under ultimate common control of a party signing below. 17. Miscellaneous Provisions.This Agreement constitutes the entire Agreement and understanding between the parties and integrates all prior and contemporaneous discussions between them related to the subject matter hereof.No amendment to this Agreement shall be valid unless it is in writing and signed by both parties.This Agreement shall be binding upon the respective successors and assigns of the parties hereto.No delay or omission by either party in exercising any right under this Agreement constitutes a waiver.This termination of this Agreement for whatever reason shall not relieve either party from its obligation hereunder. IN WITNESS WHEREOF, duly authorized representatives of the parties have executed this Agreement. Westmont Resources, Inc /s/ Glenn McQuiston Dated: 4 February 2011 By: Glenn McQuiston, President Domestic Energy, Corp. /s/ D. Lynn Mack Dated: 4 February 2011 By: D. Lynn Mack, President 4 Appendix A All rights to the leasehold interests in the oil, natural gas and other minerals in the listed.The following is list of the wells to be purchased under the terms of the Memorandum of Understanding dated 10 April 2010 Current Leaseholds - The leaseholds property owned by Westmont Resources Inc, on which the net proceeds of the offering will be spent, is the Scott-Morgan 1 project, which is comprised of 92 independent leasehold permits. The independent leasehold permits are recorded with the County and the Bureau of Land Management Permit # 858 Permit # 3921 Permit # 4496 Permit # 5113 Permit # 5570 Permit # 867 Permit # 3953 Permit # 4518 Permit # 5114 Permit # 5571 Permit # 1323 Permit # 3998 Permit # 4520 Permit # 5037 Permit # 5572 Permit # 1453 Permit # 3999 Permit # 4554 Permit # 5138 Permit # 5746 Permit # 1525 Permit # 4001 Permit # 4575 Permit # 5148 Permit # 5747 Permit # 1728 Permit # 4024 Permit # 4578 Permit # 5293 Permit # 5965 Permit # 2639 Permit # 4033 Permit # 4796 Permit # 5354 Permit # 6071 Permit # 3505 Permit # 4127 Permit # 4830 Permit # 5397 Permit # 6121 Permit # 3553 Permit # 4128 Permit # 4831 Permit # 5427 Permit # 6150 Permit # 3699 Permit # 4129 Permit # 4912 Permit # 5447 Permit # 6151 Permit # 3740 Permit # 4150 Permit # 4930 Permit # 5467 Permit # 6152 Permit # 3748 Permit # 4176 Permit # 4956 Permit # 5487 Permit # 6242 Permit # 3777 Permit # 4218 Permit # 4969 Permit # 5489 Permit # 6354 Permit # 3823 Permit # 4256 Permit # 4991 Permit # 5490 Permit # 6355 Permit # 3824 Permit # 4259 Permit # 5003 Permit # 5491 Permit # 6493 Permit # 3856 Permit # 4267 Permit # 5011 Permit # 5535 Permit # 656 Permit # 3911 Permit # 4268 Permit # 5017 Permit # 5539 Permit # 3913 Permit # 4372 Permit # 5037 Permit # 5568 Permit # 3914 Permit # 4412 Permit # 5092 Permit # 5569 5
